Citation Nr: 0716872	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-31 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by memory loss.  

2.  Entitlement to service connection for bilateral hip 
disability.

3.  Entitlement to service connection for  bilateral knee 
disability. .

4.  Entitlement to service connection for bilateral elbow 
disability.

5.  Entitlement to service connection for a disability of the 
left shoulder.

6.  Entitlement to service connection for a disability of the 
thoracic spine.

7.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The Board observes that although the veteran also appealed 
the RO's denial of service connection for a respiratory and 
right shoulder disabilities, those issues were resolved by a 
May 2005 rating decision granting those claims.  


FINDINGS OF FACT

1.  The veteran's memory loss has been medically attributed 
to lack of sleep; it is not due to an undiagnosed illness, a 
medically unexplained chronic multisymptom illness, or to his 
military service, 

2.  The veteran's bilateral hip symptomatology has been 
medically attributed to degenerative joint disease; a chronic 
hip disability has not become manifest to a compensable 
degree; a hip disability was not present in service and no 
current hip disability is etiologically related to service. 

3.  A chronic knee disability has not become manifest to a 
compensable degree; a knee disability was not present in 
service and no current knee disability is etiologically 
related to service. 

4.  The veteran's bilateral elbow symptomatology has been 
medically attributed to degenerative joint disease; a chronic 
elbow disability has not become manifest to a compensable 
degree; an elbow disability was not present in service and no 
current elbow disability is etiologically related to service. 

5.  The veteran's left shoulder symptomatology has been 
medically attributed to degenerative joint disease; a chronic 
left shoulder disability has not become manifest to a 
compensable degree; a left shoulder disability was not 
present in service and is not etiologically related to 
service. 

6.  The veteran's thoracic spine symptomatology has been 
medically attributed to degenerative joint disease; a chronic 
thoracic spine disability has not become manifest to a 
compensable degree; a thoracic spine disability was not 
present in service and is not etiologically related to 
service. 

7.  A chronic skin disability has not become manifest to a 
compensable degree; a skin disability was not present in 
service and is not etiologically related to service. 


CONCLUSIONS OF LAW

1.  A disability manifested by memory loss was not incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 
1118 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  A bilateral hip disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 
(2006).

3.  A bilateral knee disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5261, 5261 (2006).

4.  A bilateral elbow disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5206, 5207, 5213 (2006).

5.  A left shoulder disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317  (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2006).

6.  A thoracic spine disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317  (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2006).

7.  A skin disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for numerous 
disabilities claimed as qualifying chronic disabilities due 
to service in the Persian Gulf.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in May 2005, after its initial adjudication of the 
claims.  Although the originating agency did not specifically 
request the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  A letter sent to the veteran in March 2006 
notified him of the type of evidence necessary to establish 
disability ratings and effective dates for the disabilities 
for which service connection is sought.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claims.  There is no indication or reason to 
believe that the ultimate decision of the RO on the merits of 
any of the claims would have been different had complete VCAA 
notice been provided at an earlier time.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The 
veteran's representative has contended that a remand is 
necessary so that a complete set of X-rays can be obtained.  
However, the record already contains three complete sets of 
X-rays, and the representative did not state why these are 
inadequate.  While these X-rays are not entirely consistent 
with one another, as will be discussed in more detail below, 
there is no ambiguity in the most recent September 2005 
examiner's conclusion as to the presence of arthritis.  The 
examiner did not state that additional X-rays would be 
helpful, and the Board finds that there is no reasonable 
basis to believe that additional X-rays would beneficial to 
the veteran or would alter the outcome of the appeal.  
Therefore, the Board concludes that no further examination is 
necessary.

Neither the veteran nor his representative has identified any 
outstanding, existing evidence, to include medical records, 
that could be obtained to substantiate any of the claims.  
Indeed, the veteran responded to the March 2006 letter by 
stating that he had no further information or evidence to 
submit.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.  





Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

With a number of exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that (1) became manifest during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006; and (2) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).

Effective December 18, 2006, VA extending the presumptive 
period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 
2011 (for qualifying chronic disabilities that become 
manifest to a degree of 10 percent or more after active duty 
in the Southwest Asia theater of operations).  71 Fed. Reg. 
75669 (2006).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome;  (2) Fibromyalgia;  (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) Any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) 
Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) (9) Sleep 
disturbances (10) Gastrointestinal signs or symptoms (11) 
Cardiovascular signs or symptoms (12) Abnormal weight loss 
(13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Undiagnosed Illness

The veteran has identified essentially three symptoms as 
being attributable to and representative of qualifying 
chronic disability under 38 C.F.R. § 3.317.  Those are memory 
loss, a recurring rash on the shoulders, back and chest, and 
pain in the elbows, hips, knees, thoracic spine and left 
shoulder.  

The evidence reflects that the veteran underwent VA Gulf War 
examinations in September 2001, July 204, and September 2005.  
In September 2001, the veteran was diagnosed with 
degenerative joint disease of the hips, knees, and elbows.  
The veteran's shoulders were objectively normal.  

By contrast, on examination in July 2004, the veteran was 
found not to have arthritis of the left shoulder, either 
elbow, either hip, or either knee.  The examiner concluded 
that it is at least as likely as not that the veteran has 
diffuse arthralgia of an unexplained basis, which may be from 
his Gulf War experience.  

In order to reconcile the apparently divergent diagnoses of 
record, and because the July 2004 examiner failed to explain 
how the multi-joint arthritis found previously could have 
resolved, the RO obtained a medical opinion in September 
2005, based on a file review and thorough examination of the 
veteran.  The examiner concluded, based on X-rays obtained in 
conjunction with the examination, that there was arthritis of 
the left shoulder, both elbows, both hips and the thoracic 
spine.  He therefore found that the July 2004 diagnosis of 
diffuse arthralgia due to unexplained illness was not 
supported.  In addition, he found that there was no current 
skin disability, and that, although there was mild impairment 
in recent memory, and moderate impairment in immediate 
memory, this was most likely due to the veteran's sleep 
problems, described as waking almost every hour, possibly 
related to sleep apnea, although this diagnosis was not 
confirmed.  

X-rays dated in September 2005 and September 2000 also show 
findings consistent with degenerative joint disease of the 
thoracic spine.  It was the opinion of the September 2005 VA 
examiner that this was not an undiagnosed illness, but a 
disease process.

With respect to memory loss, the September 2005 examiner 
clearly related this to lack of sleep.  While the examiner 
was inconclusive as to the ultimate cause of the veteran's 
lack of sleep, and recommended a sleep study, the stated 
possibilities included the effects of prolonged hypertension, 
the effects of anti-hypertensive medication, and sleep apnea.  
Any of these possibilities would remove the disorder from the 
realm of qualifying chronic disabilities, as any of them 
would constitute a diagnosis.  There is no medical opinion of 
record that conflicts with the September 2005 examiner.  
Although the veteran has medical training, he has not refuted 
the September 2005 examiner's attribution of his symptoms to 
lack of sleep, nor has he presented any medical basis or 
explanation to support his assertion that his memory loss is 
a manifestation of a qualifying chronic disability.  
Accordingly, the Board finds the September 2005 examiner's 
opinion to be the most persuasive as to etiology, and 
concludes that service connection for a disability manifested 
by memory loss, as a qualifying chronic disability under 
38 C.F.R. § 3.317, is not in order.  

With respect to the claimed skin disorder, a January 1995 VA 
medical certificate shows treatment for a rash, with a 
diagnosis of recurrent dermatitis.  The evidence does not 
indicate the presence of a current chronic skin disability 
other than the diagnosed dermatitis, and the veteran does not 
appear to refute this diagnosis.  There was no objective 
evidence of any skin disability at that time of the September 
2005 VA examination.  Accordingly, the Board finds that 
service connection for a skin disability manifested by a 
rash, as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, is not in order.  

With respect to the musculoskeletal claims involving the left 
shoulder, elbows, hips and thoracic spine, the Board favors 
the findings of the September 2005 VA examiner, which were 
formulated with the benefit of a review of all of the other 
evidence of record.  Those findings are consistent with the 
findings of the September 2001 VA examiner.  Although they 
directly conflict with the findings in July 2004, the Board 
notes that the July 2004 examiner did not address the prior 
conflicting findings, nor did he have access to the more 
recent evidence.  Moreover, he did not specifically find that 
the "diffuse arthralgia" found on examination constituted a 
chronic disability.  The Board notes that, with the exception 
of the hip examination, the objective findings for all 
pertinent systems were normal.  

The minimal findings on objective examination in July 2004 
are also significant from the standpoint of the requirement 
that a qualifying chronic disability must either have become 
manifest during service, or to a degree of 10 percent or more 
after service.  As will now be discussed, this requirement is 
not met with respect to the left shoulder, either elbow, 
either knee, either hip or the thoracic spine.  

To warrant a 10 percent disability rating for limitation of 
elbow motion under 38 C.F.R. § 4.71a, Diagnostic Code 5206, 
the evidence would have to show that flexion was limited to 
less than 110 degrees.  Under Diagnostic Code 5207, the 
evidence would have to show that extension was limited to 
45degrees.  On VA examination in July 2004, the veteran had 
flexion to 145 degrees and extension to 0 degrees, 
bilaterally.  Pronation was from 0 to 80 degrees, and 
supination was from 0 to 85 degrees, bilaterally, both 
noncompensable under Diagnostic Code 5213.  In September 
2005, the veteran had flexion to 140 degrees, extension to 0 
degrees, pronation to 80 degrees, and supination to 85 
degrees, bilaterally.  There was no pain associated with 
motion as tested against gravity.  In September 2001, the 
veteran had flexion to 150 degrees on the right, 120 degrees 
on the left, and bilateral extension to 0 degrees.  Based on 
such findings, the criteria for a 10 percent rating for an 
elbow disability are not met.

To warrant a 10 percent disability rating for limitation of 
knee motion under 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
the evidence would have to show that flexion was limited to 
less than 60 degrees.  Under Diagnostic Code 5261, the 
evidence would have to show that extension was limited to 
less than5 degrees.  On VA examination in July 2004, the 
veteran had flexion to 140 degrees, and extension to 0 
degrees, bilaterally.  In September 2005, the veteran also 
had extension and flexion from 0 to 140 degrees, bilaterally.  
There was no pain associated with motion.  In September 2001, 
the veteran had bilateral extension to 0 degrees, flexion on 
the right to 125 degrees, and flexion on the left to 110 
degrees.  Based on such findings, the criteria for a 10 
percent rating for a knee disability are not met.

To warrant a 10 percent disability rating for limitation of 
hip motion under 38 C.F.R. § 4.71a, Diagnostic Code 5252, the 
evidence would have to show that flexion was limited to 45 
degrees.  Under Diagnostic Code 5251, the evidence would have 
to show that extension was limited to 5 degrees.  Under 
Diagnostic Code 5253, the evidence would have to show 
limitation of rotation such that the veteran cannot toe-out 
more than 15 degrees, or limitation of adduction such that 
the veteran cannot cross his legs.  

On VA examination in July 2004, the veteran had flexion of 
both hips to 110 degrees, with onset of pain in the left hip 
at 90 degrees.  Extension was to 25 degrees, bilaterally, 
with onset of pain at 20 degrees.  Adduction was to 25 
degrees bilaterally, and abduction was to 30 degrees (right) 
and 25 degrees (left).  In September 2005, the veteran had 
flexion to 120 degrees and flexion to 25 degrees, 
bilaterally.  Abduction was to 45 degrees (right) and 40 
degrees (left), with onset of pain at 35 degrees.  Adduction 
was to 25 degrees, bilaterally.  The veteran could cross his 
legs.  Internal rotation was to 35 degrees (right) and 30 
degrees (left).  External rotation was to 60 degrees (right) 
and 55 degrees (left).  There was no pain associated with 
motion.  In September 2001, the veteran had extension to 0 
degrees, flexion to 90 degrees, abduction to 30 degrees, and 
adduction to 25 degrees, bilaterally.  Based on such 
findings, the criteria for a 10 percent rating for a hip 
disability are not met.

To warrant the minimum 20 percent disability rating for 
limitation of shoulder motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, the evidence would have to show that 
arm motion was limited at shoulder level.  Plate I under 
38 C.F.R. § 4.71a indicates that shoulder level abduction and 
forward flexion is the equivalent of 90 degrees.  On VA 
examination in July 2004 and September 2001, forward flexion 
and abduction were both measured to 180 degrees.  This was 
described as normal.  In September 2005, the veteran was able 
to forward flex his left arm to 180 degrees.  Abduction was 
measured to 170 degrees with onset of pain at 130 degrees.  
Based on such evidence, the criteria for a 10 percent rating 
for left shoulder impairment are not met.

To warrant a 10 percent disability rating for limitation of 
thoracic spine motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, the evidence would have to show that flexion of 
the thoracolumbar spine is not greater than 85 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 235 degrees; or there is muscle spasm, guarding, 
or localized tenderness; of there is vertebral body fracture 
with loss of 50 percent or more of the height.  On VA 
examination in September 2005, the veteran was able to flex 
forward to 90 degrees with onset of pain at 80 degrees.  
Extension was measured to 30 degrees, with onset of pain at 
30 degrees.  Lateral flexion and rotation were also measured 
to 30 degrees, bilaterally, with onset of pain at 30 degrees.  
There was no loss of motion on repetitive use due to pain, 
fatigue, weakness, or lack of endurance.  Based on such 
findings, the criteria for a 10 percent rating for a thoracic 
spine disability are not met.

Based on the essentially normal examination findings, the 
evidence does not support a 10 percent evaluation for any of 
the claimed physical disorders, even considering functional 
loss due to pain, weakness, fatigue or incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 
and 4.45 (2006).  

The Board also notes that, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, a 10 percent rating is available for X-
ray evidence of arthritis where range of motion is not 
otherwise compensable; however, acknowledgment of such X-ray 
evidence of arthritis is inconsistent with treatment of the 
disorders as qualifying chronic disabilities under 38 C.F.R. 
§ 3.317.  

Thus, even if the Board were to concede that the disorders 
are not the result of arthritis or any other diagnosed 
disorder, service connection would not be warranted for any 
of the disorders on the basis of the Persian Gulf presumption 
because the disorders have not been manifest to a degree of 
10 percent.

In sum, the Board concludes that the evidence supports a 
current diagnosis of arthritis with respect to the veteran's 
left shoulder, thoracic spine, elbows, and hips.  Indeed, the 
veteran appears to be in accord with this conclusion, as he 
stated in his notice of disagreement that every joint X-rayed 
in September 2001 showed at least minimal degeneration.  The 
evidence also supports attribution of memory loss to lack of 
sleep, and attribution of a skin rash to dermatitis.  As the 
veteran's symptoms have been attributed to diagnosed 
disabilities (with the exception of the knees), the veteran 
does not have a current qualifying chronic disability under 
38 C.F.R. § 3.317 with respect to any of those issues.  While 
the evidence does not support a diagnosis of arthritis with 
respect to the knees, the Board finds that there is no 
qualifying chronic disability of the knees as well.  The 
medical evidence does not establish that any potentially 
qualifying disability, including that of the knees, became 
manifest in service, and does not show such symptomatology as 
would warrant a compensable rating under any diagnostic code.  

In conclusion, the Board finds that service connection for a 
disability manifested by memory loss, a skin rash, pain in 
the thoracic spine, left shoulder, hips, knees, and elbows, 
is not in order on the basis that they represent qualifying 
chronic disabilities under 38 C.F.R. § 3.317.

Direct Service Connection/Chronic Disease Presumption

Service medical records show that the veteran was treated for 
complaints relating to the right shoulder resulting from a 
physical injury.  However, there is no service medical record 
of any complaint or treatment relating to the left shoulder, 
elbows, hips, knees, thoracic spine, skin, or memory 
problems.  Moreover, there is no finding of a chronic 
disability with respect to any of these areas.  The report of 
examination for discharge in April 1991 shows that all 
systems, except the right shoulder, were found to be normal 
on clinical evaluation.  

Although the post-service medical evidence of record shows 
that the veteran currently has mild to moderate memory 
impairment, dermatitis, and arthritis of the elbows, hips, 
left shoulder, and thoracic spine, it does not appear that 
the veteran had such diagnoses until approximately 10 years 
after his discharge.  Although the veteran's spouse wrote in 
July 2001 that the veteran suffered joint pain within months 
of returning from the Persian Gulf, there are no medical 
records showing treatment for such complaints until 2000.  

With respect to nexus, the evidence is limited to the 
veteran's own statements.  The veteran has contended that his 
various disorders are the result of exposure to the smoke 
from oil fires.  The Board notes however that there is no 
independent medical opinion of record that purports to 
establish such a relationship.  Indeed, the September 2005 VA 
examiner stated that he could not establish such a nexus 
without resort to sheer speculation.  Although the veteran is 
a registered nurse, and is presumed to be competent with 
respect to some medical issues, he has not provided any 
evidence in support of his belief that was not available to 
the September 2005 VA examiner.  He has submitted several 
articles on chemicals used in the Gulf War; however, none of 
this information would appear to support a relationship 
between the disabilities now claimed and exposure to any 
environmental toxin encountered during the veteran's military 
service.  In essence, the veteran has reached a conclusion 
based on evidence that the September 2005 VA examiner found 
inadequate to support such a conclusion.  

In resolving this apparent conflict in the medical opinion 
evidence, the Board ultimately relies on the absence of any 
record of treatment or complaint for an injury or disease in 
service, and the extended period after service before the 
veteran sought treatment for any of the claimed disorders.  
This delay diminishes the probative value of the veteran's 
opinion and adds support to the opinion of the September 2005 
examiner.  

For the reasons discussed above, the Board concludes that the 
preponderance of the evidence establishes that none of these 
claimed disabilities was present within one year of the 
veteran's discharge from service and that none of the claimed 
disabilities is etiologically related to service.

ORDER

Entitlement to service connection for a disability manifested 
by memory loss is denied.  

Entitlement to service connection for bilateral hip 
disability is denied.

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for bilateral elbow 
disability is denied.

Entitlement to service connection for a disability of the 
left shoulder is denied.

Entitlement to service connection for a disability of the 
thoracic spine is denied.

Entitlement to service connection for a skin disability is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


